UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4963



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CRAIG WEBSTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
04-269-PJM)


Submitted:   August 30, 2006            Decided:   September 27, 2006


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Chan Park, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Craig Webster pled guilty to possession of fifty grams or

more of cocaine base (crack) with intent to distribute, 21 U.S.C.A.

§ 841(a), (b)(1)(A) (West 1999 & Supp. 2006), and was sentenced as

a career offender to a term of 262 months imprisonment.       U.S.

Sentencing Guidelines Manual § 4B1.1 (2004).      Webster seeks to

appeal his sentence, arguing that (1) the district court erred in

relying on a Maryland application of charges to find that his prior

assault conviction was a predicate offense for career offender

status, and (2) the sentence violated the Sixth Amendment because

the predicate convictions were not charged in the indictment or

proved beyond a reasonable doubt. Because Webster waived his right

to appeal his sentence, we dismiss the appeal.

          In paragraph 12 of his plea agreement, Webster waived his

right to appeal “whatever sentence is imposed . . . and any issues

that relate to the establishment of the advisory guidelines range,

as follows:   the Defendant waives any right to appeal from any

sentence within or below the advisory guidelines range resulting

from an adjusted base offense level of 34 . . . .”         Webster

reserved the right to appeal a sentence that exceeded the statutory

maximum permitted by law.

          A defendant may waive the right to appeal if that waiver

is knowing and intelligent.   United States v. Blick, 408 F.3d 162,

169 (4th Cir. 2005).   To determine whether a waiver is knowing and


                               - 2 -
intelligent, this court examines the background, experience, and

conduct of the defendant.        United States v. Broughton-Jones, 71

F.3d 1143, 1146 (4th Cir. 1995).         Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is both

valid and enforceable. United States v. Johnson, 410 F.3d 137, 151

(4th Cir.), cert. denied, 126 S. Ct. 461 (2005); United States v.

Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).           The question of

whether a defendant validly waived his right to appeal is a

question of law that this court reviews de novo.          Blick, 408 F.3d

at 168.

             Here,   the   district    court   fully   complied   with   the

requirements of Rule 11 during the plea colloquy.             Webster was

forty-six years old and stated that he had graduated from high

school. Webster also stated that he understood that he was waiving

his right to appeal his sentence if the base offense level was 34

or below.*

             In his reply brief, Webster contends that the waiver does

not bar his appeal because he is claiming that his sentence was

imposed in violation of constitutional and statutory law.           Webster

concedes that his criminal history claim was rejected by this court



     *
      The district court misstated this provision.        The plea
agreement provided that Webster would waive his appeal right if the
“adjusted base offense level” was 34 or below. In any event, the
adjusted base offense level was 32.

                                      - 3 -
in United States v. Simms, 441 F.3d 313 (4th Cir. 2006), petition

for cert. filed, July 11, 2006 (No. 06-5271), after his brief was

filed.   He further concedes that his Sixth Amendment claim was

rejected by this court in United States v. Cheek, 415 F.3d 349 (4th

Cir.), cert. denied, 126 S. Ct. 640 (2005). Although a defendant’s

valid waiver of his right to appeal does not prevent “appellate

review of a sentence imposed in excess of the maximum penalty

provided by statute or based on a constitutionally impermissible

factor such as race,” see United States v. Marin, 961 F.2d 493, 496

(4th Cir. 1992), Marin is of no assistance to Webster.                         The

statutory range for Webster’s offense was ten years to life under

21 U.S.C.A. § 841(b)(1)(A) (West 1999 & Supp. 2006). The 262-month

sentence he received was within the statutory range.                 Webster did

not reserve the right to raise a Sixth Amendment claim relating to

his career offender status; moreover, this court had already

rejected the Sixth Amendment claim he seeks to raise by the time he

was sentenced.

            Webster     also   alleges   that   the   waiver    provision      was

ambiguous because the parties agreed that he was a career offender,

but did not agree on his criminal history or criminal history

category.      Although the agreement is somewhat equivocal about

Webster’s career offender status, it is not ambiguous about his

waiver   of    appeal    right.     We   conclude     that     the    waiver    is

enforceable.


                                    - 4 -
          We therefore dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 5 -